Exhibit 10.2

 

Execution Version

 

PROPERTY MANAGEMENT AGREEMENT

 

THIS PROPERTY MANAGEMENT AGREEMENT (this “Agreement”) is made and entered into
as of January 17, 2018, by and among The RMR Group LLC, a Maryland limited
liability company (“Managing Agent”), and Industrial Logistics Properties Trust,
a Maryland real estate investment trust (the “Company”), on behalf of itself and
those of its subsidiaries as may from time to time own properties subject to
this Agreement (each, an “Owner” and, collectively, “Owners”).

 

W I T N E S S E T H:

 

WHEREAS, Owners own various properties and Owners may, in the future, acquire
additional properties which shall automatically become subject to this Agreement
without amendment hereof, unless otherwise agreed by the Company and Managing
Agent (collectively, the “Managed Premises”);

 

WHEREAS, Owners wish to engage Managing Agent to perform the services and duties
set forth herein; and

 

WHEREAS, Managing Agent is willing to accept such engagement on the terms and
conditions set forth therein;

 

NOW, THEREFORE, in consideration of the premises and the agreements herein
contained, Owners and Managing Agent hereby agree as follows:

 

1.             Engagement.  Subject to the terms and conditions hereinafter set
forth, Owners hereby continue to engage Managing Agent to provide the property
management and administrative services with respect to the Managed Premises
contemplated by this Agreement.  Managing Agent hereby accepts such continued
engagement as managing agent and agrees to devote such time, attention and
effort as may be appropriate to operate and manage the Managed Premises in a
diligent, orderly and efficient manner.  Managing Agent may subcontract out some
or all of its obligations hereunder to third parties; provided, however, that,
in any such event, Managing Agent shall be and remain primarily liable to Owners
for performance hereunder.

 

Notwithstanding anything to the contrary set forth in this Agreement, the
services to be provided by Managing Agent hereunder shall exclude all services
(including, without limitation, any garage management or cafeteria management
services) whose performance by a manager to any Owner could give rise to an
Owner’s receipt of “impermissible tenant service income” as defined in
§856(d)(7) of the Internal Revenue Code of 1986 (as amended or superseded
hereafter, the “Code”) or could in any other way jeopardize an Owner’s federal
or state tax qualification as a real estate investment trust.

 

2.             General Parameters.  Any or all services may be performed or
goods purchased by Managing Agent under arrangements jointly with or for other
properties owned or managed by Managing Agent and the costs shall be reasonably
apportioned.  Managing Agent may employ personnel who are assigned to work
exclusively at the Managed Premises or partly at the Managed Premises and other
buildings owned and/or managed by Managing Agent.  Wages, benefits and other
related costs of centralized accounting personnel and employees employed by

 

--------------------------------------------------------------------------------


 

Managing Agent and assigned to work exclusively or partly at the Managed
Premises shall be fairly apportioned and reimbursed, pro rata, by Owners in
addition to the Fee and Construction Supervision Fee (each as defined in
Section 6).

 

3.             Duties.  Without limitation, Managing Agent agrees to perform the
following specific duties:

 

(a)           To seek tenants for the Managed Premises in accordance with market
rents and to negotiate leases, including renewals thereof, and to lease space to
tenants, at rentals, and for periods of occupancy all on market terms.  To
employ appropriate means in order that the availability of rental space is made
known to potential tenants, including, but not limited to, the employment of
brokers.  The brokerage and legal expenses of negotiating such leases and
leasing such space shall be paid by the applicable Owner.

 

(b)           To collect all rents and other income from the Managed Premises
and to give receipts therefor, both on behalf of Owners, and deposit such funds
in such banks and such accounts as are named, from time to time, by Owners, in
agency accounts for and under the name of Owners.  Managing Agent shall be
empowered to sign disbursement checks on these accounts.  Managing Agent may
also use pooled bank accounts for the benefit of Owners and other owners for
whom the Managing Agent provides services, provided separate records and
accountings of such funds are maintained.

 

(c)           To make contracts for and to supervise any repairs and/or
alterations to the Managed Premises, including tenant improvements on reasonable
commercial terms.

 

(d)           For Owners’ account and at its expense, to hire, supervise and
discharge employees as required for the efficient operation and maintenance of
the Managed Premises.

 

(e)           To obtain, at Owners’ expense, appropriate insurance for the
Managed Premises protecting Owners and Managing Agent while acting on behalf of
Owners against all normally insurable risks relating to the Managed Premises and
complying with the requirements of Owners’ mortgagee, if any, and to cause the
same to be provided and maintained by all tenants with respect to the Managed
Premises to the extent required by the terms of such tenants’ leases. 
Notwithstanding the foregoing, Owners may determine to purchase insurance
directly for their own account.

 

(f)            To promptly notify the applicable Owner’s insurance carriers, as
required by the applicable policies, of any casualty or injury to person or
property at the Managed Premises, and complete customary reports in connection
therewith.

 

(g)           To procure all supplies, other materials and services as may be
necessary for the proper operation of the Managed Premises, at Owners’ expense.

 

(h)           To pay promptly from rental receipts, other income derived from
the Managed Premises, or other monies made available by Owners for such purpose,
all costs incurred in the operation of the Managed Premises which are expenses
of Owners hereunder, including wages or other payments for services rendered,
invoices for supplies

 

2

--------------------------------------------------------------------------------


 

or other items furnished in relation to the Managed Premises, and pay over
forthwith the balance of such rental receipts, income and monies to Owners or as
Owners shall from time to time direct.  In the event that the sum of the
expenses to operate and the compensation due Managing Agent exceeds gross
receipts in any month and no excess funds from prior months are available for
payment of such excess, Owners shall pay promptly the amount of the deficiency
thereof to Managing Agent upon receipt of statements therefor.

 

(i)            To keep Owners apprised of any material developments in the
operation of the Managed Premises.

 

(j)            To establish reasonable rules and regulations for tenants of the
Managed Premises.

 

(k)           On behalf of and in the name of Owner, to institute or defend, as
the case may be, any and all legal actions or proceedings relating to the
operation of the Managed Premises.

 

(l)            To maintain the books and records of Owners reflecting the
management and operation of the Managed Premises, making available for
reasonable inspection and examination by Owners or their representatives all
books, records and other financial data relating to the Managed Premises at the
place where the same are maintained.

 

(m)          To prepare and deliver seasonably to tenants of the Managed
Premises such statements of expenses or other information as shall be required
on the landlord’s part to be delivered to such tenants for computation of rent,
additional rent, or any other reason.

 

(n)         To aid, assist and cooperate with Owners in matters relating to
taxes and assessments and insurance loss adjustments, notify Owners of any tax
increase or special assessments relating to the Managed Premises and to enter
into contracts for tax abatements services.

 

(o)         To provide such emergency services as may be required for the
efficient management and operation of the Managed Premises on a twenty-four
(24)-hour basis.

 

(p)         To enter into contracts on commercially reasonable terms for
utilities (including, without limitation, water, fuel, electricity and
telephone) and for building services (including, without limitation, cleaning of
windows, common areas and tenant space, ash, rubbish and garbage hauling, snow
plowing, landscaping, carpet cleaning and vermin extermination), and for other
services as are appropriate to the Managed Premises.

 

(q)           To seek market terms for all items purchased or services
contracted by it under this Agreement.

 

(r)            To take such action generally consistent with the provisions of
this Agreement as Owners might with respect to the Managed Premises if
personally present.

 

3

--------------------------------------------------------------------------------


 

(s)            To, from time to time, or at any time requested by the Board of
Trustees of the Company (the “Trustees”), make reports of its performance of the
foregoing services to the Company.

 

4.             Authority.  Owners give to Managing Agent the authority and
powers to perform the foregoing duties on behalf of Owners and authorize
Managing Agent to incur such reasonable expenses, as contemplated in Sections 2,
3 and 5 on behalf of Owners as are necessary in the performance of those duties.

 

5.             Special Authority of Managing Agent.  In addition to, and not in
limitation of, the duties and authority of Managing Agent contained herein,
Managing Agent shall perform the following duties:

 

(a)           Terminate tenancies and sign and serve in the name of Owners such
notices therefor as may be required for the proper management of the Managed
Premises.

 

(b)           At Owners’ expense, institute and prosecute actions to evict
tenants and recover possession of rental space, and recover rents and other sums
due; and when expedient, settle, compromise and release such actions or suits or
reinstate such tenancies.

 

6.             Compensation.

 

(a)           In consideration of the services to be rendered by Managing Agent
hereunder, Owners agree to pay and Managing Agent agrees to accept as its
compensation (i) a management fee (the “Fee”) equal to three percent (3%) of the
gross collected rents actually received by Owners from the Managed Premises,
such gross rents to include all fixed rents, percentage rents, additional rents,
operating expense and tax escalations, and any other charges paid to Owners in
connection with occupancy of the Managed Premises, but excluding any amounts
collected from tenants to reimburse Owners for the cost of capital improvements
or for expenses incurred in curing any tenant default or in enforcing any remedy
against any tenant; and (ii) a construction supervision fee (the “Construction
Supervision Fee”) in connection with all interior and exterior construction
renovation or repair activities at the Managed Premises, including, without
limitation, all tenant and capital improvements in, on or about the Managed
Premises, undertaken during the term of this Agreement, other than ordinary
maintenance and repair, equal to five percent (5%) of the cost of such
construction which shall include the costs of all related professional services
and the cost of general conditions.

 

(b)           Unless otherwise agreed, the Fee shall be due and payable monthly,
in arrears based on a reasonable annual estimate or budget with an annual
reconciliation within thirty (30) days after the end of each calendar year.  The
Construction Supervision Fee shall be due and payable periodically, as agreed by
Managing Agent and Owners, based on actual costs incurred to date.

 

(c)           Notwithstanding anything herein to the contrary, Owners shall
reimburse Managing Agent for reasonable travel expenses incurred when traveling
to and from the Managed Premises while performing its duties in accordance with
this Agreement;

 

4

--------------------------------------------------------------------------------


 

provided, however, that, reasonable travel expenses shall not include expenses
incurred for travel to and from the Managed Premises by personnel assigned to
work exclusively at the Managed Premises.

 

(d)           Managing Agent shall be entitled to no other additional
compensation, whether in the form of commission, bonus or the like for its
services under this Agreement.  Except as otherwise specifically provided herein
with respect to payment by Owners of legal fees, accounting fees, salaries,
wages, fees and charges of parties hired by Managing Agent on behalf of Owners
to perform operating and maintenance functions in the Managed Premises, and the
like, if Managing Agent hires third parties to perform services required to be
performed hereunder by Managing Agent without additional charge to Owners,
Managing Agent shall (except to the extent the same are reasonably attributable
to an emergency at the Managed Premises) be responsible for the charges of such
third parties.

 

7.             Term of Agreement.  This Agreement shall continue in force and
effect until December 31, 2037, and, on December 31 of each year after the
effective date of this Agreement (each, an “Extension Date”), the term of this
Agreement shall be automatically extended an additional year so that the term of
this Agreement thereafter ends on the twentieth anniversary of such Extension
Date.

 

Notwithstanding any other provision of this Agreement to the contrary, this
Agreement, or any extension thereof, may be terminated prior to the expiration
of the term:

 

(a)           by the Company (on behalf of itself and Owners), (i) upon sixty
(60) days’ prior written notice to Managing Agent (such termination, a
“Termination for Convenience”), (ii) for Cause, immediately upon written notice
to Managing Agent (such termination, a “Termination for Cause”), (iii) for a
Performance Reason, upon written notice to Managing Agent given within sixty
(60) days after the end of the calendar year giving rise to such Performance
Reason (such termination, a “Termination for Performance”), or (iv) by written
notice at any time during the twelve (12)-month period immediately following the
date a Managing Agent Change of Control occurred; or

 

(b)           by Managing Agent, for Good Reason, upon sixty (60) days’ prior
written notice to the Company (or ninety (90) days if the Company takes steps to
cure any relevant default within thirty (30) days of written notice to the
Company).

 

Any notice of termination shall include the reason for such termination.

 

In the event of a Termination for Convenience by the Company or a termination by
Managing Agent pursuant to Section 7(b), the Company shall pay Managing Agent an
amount in cash (the “Full Termination Fee”) equal to the sum of the present
values of Monthly Future Fees payable for the Remaining Term, determined by
assuming that a Monthly Future Fee is payable for each month in the Remaining
Term on the thirtieth (30th) day after the end of that month and calculating for
each Monthly Future Fee the present value of that fee by applying a discount
rate to that fee equal to one-twelfth (1/12) the sum of the applicable Treasury
Rate plus 300 basis points, with monthly periods for discounting.

 

5

--------------------------------------------------------------------------------


 

In the event of a Termination for Performance, the Company shall pay Managing
Agent an amount in cash (the “Performance Termination Fee”) equal to the sum of
the present values of Monthly Future Fees payable for the first one hundred
twenty (120) months of the Remaining Term, determined by assuming that a Monthly
Future Fee is payable for each of the first one hundred twenty (120) months in
the Remaining Term on the thirtieth (30th) day after the end of that month and
calculating for each Monthly Future Fee the present value of that fee by
applying a discount rate to that fee equal to one-twelfth (1/12) the sum of the
applicable Treasury Rate plus 300 basis points, with monthly periods for
discounting.  It is expressly understood and agreed that a Termination for
Performance and payment of the Performance Termination Fee is the Company’s
intended remedy for a Performance Reason.

 

No Full Termination Fee or Performance Termination Fee shall be payable in the
event of termination by the Company pursuant to Section 7(a)(ii) (Termination
For Cause) or Section 7(a)(iv) (following a Managing Agent Change of Control).

 

The provisions of this Section 7 shall not apply as a limitation on the amount
which may be paid by agreement of the Company and Managing Agent in connection
with a transaction pursuant to which any assets or going business values of
Managing Agent are acquired by the Company in association with termination of
this Agreement and the Full Termination Fee or the Performance Termination Fee,
as applicable, is in addition to any amounts otherwise payable to Managing Agent
under this Agreement as compensation for services and for expenses of or
reimbursement due to Managing Agent through the date of termination.

 

8.             Termination.  Upon termination of this Agreement with respect to
any of the Managed Premises for any reason whatsoever, Managing Agent shall as
soon as practicable turn over to Owners all books, papers, funds, records, keys
and other items relating to the management and operation of such Managed
Premises, including, without limitation, all leases in the possession of
Managing Agent and shall render to Owners a final accounting with respect
thereto through the date of termination.  Owners shall be obligated to pay all
compensation for services rendered by Managing Agent hereunder prior and up to
the effective time of such termination, including, without limitation, any Fees
and Construction Supervision Fees, and shall pay and reimburse to Managing Agent
all expenses and costs incurred by Managing Agent prior and up to the effective
time of such termination which are otherwise payable or reimbursable to Managing
Agent pursuant to the terms of this Agreement (collectively, “Accrued Fees”). 
The amount of such fees paid as compensation pursuant to the foregoing sentence
shall be subject to adjustment in accordance with the annual reconciliation
contemplated by Section 6(b) and consistent with past practices in performing
such reconciliation.

 

A computation of all Accrued Fees and of the Termination Fee, if any, due upon
termination shall be delivered by Managing Agent to the Company within thirty
(30) days following the effective date of termination. The Accrued Fees and, to
the extent applicable, the Full Termination Fee or Performance Termination Fee,
due upon termination shall be payable within ten (10) business days following
the delivery to the Company of such computation.

 

In addition to other actions on termination of this Agreement, for up to one
hundred twenty (120) days following the date of notice of a termination of this
Agreement, Managing Agent shall cooperate with the Company and the Owners and
use commercially reasonable

 

6

--------------------------------------------------------------------------------


 

efforts to facilitate the orderly transfer of management of the Managed
Premises.  In connection therewith Managing Agent shall assign to the Company,
to one or more Owners, or to their designee(s), as directed by the Company, and
the Company, such Owner(s) or their designee(s) shall assume, all contracts
entered into by Managing Agent pursuant to this Agreement, but excluding all
insurance contracts, and multi-property contracts not limited in scope to the
Managed Premises and all contracts with affiliates of Managing Agent.  Managing
Agent shall also transfer to the Company all proprietary information with
respect to the Company and/or the Owners.  Additionally, the Company, one or
more Owners, or their designee(s) shall have the right to offer employment to
any employee of Managing Agent whom Managing Agent proposes to terminate in
connection with a Covered Termination and Managing Agent shall cooperate with
the Company, such Owners, or their designee(s) in connection therewith.

 

9.             Assignment of Rights and Obligations.

 

(a)           Without Owners’ prior written consent, Managing Agent shall not
sell, transfer, assign or otherwise dispose of or mortgage, hypothecate or
otherwise encumber or permit or suffer any encumbrance of all or any part of its
rights and obligations hereunder, and any transfer, encumbrance or other
disposition of an interest herein made or attempted in violation of this
paragraph shall be void and ineffective, and shall not be binding upon Owners. 
Notwithstanding the foregoing, Managing Agent may assign its rights and delegate
its obligations under this Agreement to any subsidiary of Parent so long as such
subsidiary is then and remains Controlled by Parent.

 

(b)           Owners, without Managing Agent’s consent, may not assign their
respective rights or delegate their respective obligations hereunder.

 

(c)           Any assignment permitted hereunder shall not release the assignor
hereunder.

 

10.          Indemnification and Insurance.

 

(a)             Owners agree to defend, indemnify and hold harmless Managing
Agent from and against all costs, claims, expenses and liabilities (including
reasonable attorneys’ fees) arising out of Managing Agent’s performance of its
duties in accordance with this Agreement including, without limitation, injury
or damage to persons or property occurring in, on or about the Managed Premises
and violations or alleged violations of any law, ordinance, regulation or order
of any governmental authority regarding the Managed Premises except any injury,
damage or violation resulting from Managing Agent’s fraud, gross negligence or
willful misconduct in the performance of its duties hereunder.

 

(b)           Owners and Managing Agent shall maintain such commercially
reasonable insurance as shall from time to time be mutually agreed by Owners and
Managing Agent.

 

11.          Notices.  Any notice, report or other communication required or
permitted to be given hereunder shall be in writing and shall be deemed to have
been duly given when delivered in person, upon confirmation of receipt when
transmitted by facsimile transmission, on the next

 

7

--------------------------------------------------------------------------------


 

business day if transmitted by a nationally recognized overnight courier or on
the third (3rd) business day following mailing by first class mail, postage
prepaid, in each case as follows (or at such other United States address or
facsimile number for a party as shall be specified by like notice):

 

If to the Company or the Owners:

 

Industrial Logistics Properties Trust
Two Newton Place

255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn:  President
Facsimile:  (617) 796-8335

 

with copies (which shall not constitute notice) to:

 

Sullivan & Worcester LLP
One Post Office Square
Boston, MA  02109
Attn:  Nicole Rives
Facsimile:  (617) 338-2880

 

If to Managing Agent:

 

The RMR Group LLC
Two Newton Place

255 Washington Street, Suite 300
Newton, Massachusetts 02458
Attn:  President
Facsimile:  (617) 928-1305

 

with copies (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
500 Boylston Street
Boston, MA  02116
Attn:  Margaret R. Cohen
Facsimile:  (617) 305-4859

 

12.          Limitation of Liability.  The Declarations of Trust establishing
certain Owners, a copy of each, together with all amendments thereto (the
“Declarations”), are duly filed with the Department of Assessments and Taxation
of the State of Maryland, provide that the names of such Owners refers to the
trustees under such Declarations collectively as trustees, but not individually
or personally.  No trustee, officer, shareholder, employee or agent of such
Owners shall be held to any personal liability, jointly or severally, for any
obligation of, or claim against, such Owners.  All persons and entities dealing
with such Owners, in any way, shall look only to the respective assets of such
Owners for the payment of any sum or the performance of any obligation of such
Owners.  In any event, all liability of such Owners hereunder is limited to the

 

8

--------------------------------------------------------------------------------


 

interest of such Owners in the Managed Premises and, in the case of Managing
Agent, to its interest hereunder.

 

13.          Acquisitions and Dispositions of Properties.  Unless Owners and
Managing Agent otherwise agree in writing, all properties from time to time
acquired by Owners or their affiliates shall automatically become subject to
this Agreement without amendment hereof.  Similarly, this Agreement shall
automatically terminate with respect to all properties disposed of by Owners in
the ordinary course of business, effective upon such disposition.

 

14.          Modification of Agreement.  This Agreement may not be modified,
altered or amended in any manner except by an amendment in writing, duly
executed by the parties hereto.

 

15.          Independent Contractor.  This Agreement is not one of general
agency by Managing Agent for Owners, but Managing Agent is being engaged as an
independent contractor.  Nothing in this Agreement is intended to create a joint
venture, partnership, tenancy-in-common or other similar relationship between
Owners and Managing Agent for any purposes whatsoever, and, without limiting the
generality of the foregoing, neither the terms of this Agreement nor the fact
that Owners and Managing Agent have joint interests in any one or more
investments, ownership or other interests in any one or more entities or may
have common officers or employees or a tenancy relationship shall be construed
so as to make them such partners or joint venturers or impose any liability as
such on either of them.

 

16.          Governing Law.  The provisions of this Agreement and any Dispute,
whether in contract, tort or otherwise, shall be governed by and construed in
accordance with the laws of the State of Maryland without regard to principles
of conflicts of law.

 

17.          Successors and Assigns.  This Agreement shall be binding upon, and
inure to the benefit of, any successors or permitted assigns of the parties
hereto as provided herein.

 

18.          No Third Party Beneficiary.  Except as otherwise provided in
Section 21, no person or entity other than the parties hereto and their
successors and permitted assigns is intended to be a beneficiary of this
Agreement.

 

19.          Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

 

20.          Survival.  Except for Sections 1 through 5 and Section 13, all
other provisions of this Agreement shall survive the termination hereof.  Any
termination of this Agreement shall be without prejudice to the rights of the
parties hereto accrued prior to the termination or upon termination.

 

9

--------------------------------------------------------------------------------


 

21.          Arbitration.

 

(a)           Any disputes, claims or controversies arising out of or relating
to this Agreement, the provision of services by Managing Agent pursuant to this
Agreement or the transactions contemplated hereby, including any disputes,
claims or controversies brought by or on behalf of Company, any Owner, Parent,
Managing Agent or any holder of equity interests (which, for purposes of this
Section 21, shall mean any holder of record or any beneficial owner of equity
interests or any former holder of record or beneficial owner of equity
interests) of Company, any Owner, Parent or Managing Agent, either on his, her
or its own behalf, on behalf of Company, any Owner, Parent or Managing Agent or
on behalf of any series or class of equity interests of Company, any Owner,
Parent or Managing Agent or holders of any equity interests of Company, any
Owner, Parent or Managing Agent against Company, any Owner, Parent or Managing
Agent or any of their respective trustees, directors, members, officers,
managers (including Managing Agent or its successor), agents or employees,
including any disputes, claims or controversies relating to the meaning,
interpretation, effect, validity, performance, application or enforcement of
this Agreement, including this arbitration  agreement or the governing documents
of Company, any Owner, Parent or Managing Agent (all of which are referred to as
“Disputes”), or relating in any way to such a Dispute or Disputes shall, on the
demand of any party to such Dispute or Disputes, be resolved through binding and
final arbitration in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (“AAA”) then in effect, except
as those Rules may be modified in this Section 21.  For the avoidance of doubt,
and not as a limitation, Disputes are intended to include derivative actions
against the trustees, directors, officers or managers of Company, any Owner,
Parent or Managing Agent and class actions by a holder of equity interests
against those individuals or entities and Company, any Owner, Parent or Managing
Agent.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.  For purposes of this
Section 21, the term “equity interest” shall mean, (i) in respect of the
Company, shares of beneficial interest of the Company, (ii) in respect of any
other Owner, equity interests in that Owner, (iii) in respect of Managing Agent,
“membership interest” in Managing Agent as defined in the Maryland Limited
Liability Companies Act and (iv) in respect of Parent, shares of capital stock
of Parent.

 

(b)           There shall be three (3) arbitrators. If there are only two
(2) parties to the Dispute, each party shall select one (1) arbitrator within
fifteen (15) days after receipt by respondent of a copy of the demand for
arbitration.  The arbitrators may be affiliated or interested persons of the
parties. If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of the demand for
arbitration.  The arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be. If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request AAA to provide a list of three (3) proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have

 

10

--------------------------------------------------------------------------------


 

ten (10) days from the date AAA provides the list to select one (1) of the three
(3) arbitrators proposed by AAA.  If the party (or parties) fail(s) to select
the second (2nd) arbitrator by that time, the party (or parties) who have
appointed the first (1st) arbitrator shall then have ten (10) days to select one
(1) of the three (3) arbitrators proposed by AAA to be the second (2nd)
arbitrator; and, if he/they should fail to select the  second (2nd) arbitrator
by such time, AAA shall select, within fifteen (15) days thereafter, one (1) of
the three (3) arbitrators it had proposed as the second (2nd) arbitrator. The
two (2) arbitrators so appointed shall jointly appoint the third (3rd) and
presiding arbitrator (who shall be neutral, impartial and unaffiliated with any
party) within fifteen (15) days of the appointment of the second (2nd)
arbitrator. If the third (3rd) arbitrator has not been appointed within the time
limit specified herein, then AAA shall provide a list of proposed arbitrators in
accordance with the Rules, and the arbitrator shall be appointed by AAA in
accordance with a listing, striking and ranking procedure, with each party
having a limited number of strikes, excluding strikes for cause.

 

(c)           The place of arbitration shall be Boston, Massachusetts unless
otherwise agreed by the parties.

 

(d)           There shall be only limited documentary discovery of documents
directly related to the issues in dispute, as may be ordered by the
arbitrators.  For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.

 

(e)           In rendering an award or decision (an “Award”), the arbitrators
shall be required to follow the laws of the State of Maryland without regard to
principles of conflicts of law.  Any arbitration proceedings or Award and the
validity, effect and interpretation of this arbitration agreement shall be
governed by the Federal Arbitration Act, 9 U.S.C. §1 et seq.  The Award shall be
in writing and shall state the findings of fact and conclusions of law on which
it is based.  Any monetary Award shall be made and payable in U.S. dollars free
of any tax, deduction or offset.  Subject to Section 21(g), each party against
which an Award assesses a monetary obligation shall pay that obligation on or
before the thirtieth (30th) day following the date of such Award or such other
date as such Award may provide.

 

(f)            Except to the extent expressly provided by this Agreement or as
otherwise agreed by the parties, to the maximum extent permitted by Maryland
law, each party involved in a Dispute shall bear its own costs and expenses
(including attorneys’ fees), and the arbitrators shall not render an Award that
would include shifting of any such costs or expenses (including attorneys’ fees)
or, in a derivative case or class action, award any portion of the Company’s,
Parent’s or Managing Agent’s, as applicable, Award to the claimant or the
claimant’s attorneys.  Each party (or, if there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.

 

11

--------------------------------------------------------------------------------


 

(g)           Notwithstanding any language to the contrary in this Agreement,
any Award, including but not limited to, any interim Award, may be appealed
pursuant to the AAA’s Optional Appellate Arbitration Rules (“Appellate Rules”).
The Award shall not be considered final until after the time for filing the
notice of appeal pursuant to the Appellate Rules has expired. Appeals must be
initiated within thirty (30) days of receipt of an Award by filing a notice of
appeal with any AAA office. Following the appeal process, the decision rendered
by the appeal tribunal may be entered in any court having jurisdiction thereof. 
For the avoidance of doubt, and despite any contrary provision of the Appellate
Rules, Section 21(f) hereof shall apply to any appeal pursuant to this
Section and the appeal tribunal shall not render an Award that would include
shifting of any costs or expenses (including attorneys’ fees) of any party.

 

(h)           Following the expiration of the time for filing the notice of
appeal, or the conclusion of the appeal process set forth in Section 21(g), an
Award shall be final and binding upon the parties thereto and shall be the sole
and exclusive remedy between those parties relating to the Dispute, including
any claims, counterclaims, issues or accounting presented to the arbitrators. 
Judgment upon an Award may be entered in any court having jurisdiction.  To the
fullest extent permitted by law, no application or appeal to any court of
competent jurisdiction may be made in connection with any question of law
arising in the course of arbitration or with respect to any Award made except
for actions relating to enforcement of this agreement to arbitrate or any
arbitral award issued hereunder and except for actions seeking interim or other
provisional relief in aid of arbitration proceedings in any court of competent
jurisdiction.

 

(i)            This Section 21 is intended to benefit and be enforceable by the
Company, Owners, Managing Agent, Parent and their respective holders of equity
interests, trustees, directors, officers, managers (including Managing Agent or
its successor), agents or employees, and their respective successors and assigns
and shall be binding upon the Company, Owners, Managing Agent, Parent and their
respective holders of equity interests, and be in addition to, and not in
substitution for, any other rights to indemnification or contribution that such
individuals or entities may have by contract or otherwise.

 

22.          Consent to Jurisdiction and Forum.  The exclusive jurisdiction and
venue in any action brought by any party hereto pursuant to this Agreement shall
lie in any federal or state court located in Baltimore, Maryland.  By execution
and delivery of this Agreement, each party hereto irrevocably submits to the
jurisdiction of such courts for itself and in respect of its property with
respect to such action. The parties irrevocably agree that venue would be proper
in such court, and hereby waive any objection that such court is an improper or
inconvenient forum for the resolution of such action.  The parties further agree
and consent to the service of any process required by any such court by delivery
of a copy thereof in accordance with Section 11 and that any such delivery shall
constitute valid and lawful service of process against it, without necessity for
service by any other means provided by statute or rule of court.  EACH PARTY
HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE PROVISION OF
SERVICES BY MANAGING AGENT PURSUANT TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.  Notwithstanding anything herein to

 

12

--------------------------------------------------------------------------------


 

the contrary, if a demand for arbitration of a Dispute is made pursuant to
Section 21, this Section 22 shall not pre-empt resolution of the Dispute
pursuant to Section 21.

 

23.          Entire Agreement.  This Agreement constitutes the entire agreement
of the parties hereto with respect to the subject matter hereof and supersedes
any pre-existing agreements with respect to such subject matter.

 

24.          Other Agreements.  The Company and Managing Agent are also parties
to a Business Management Agreement, dated as of the date hereof, as in effect
from time to time (the “Business Management Agreement”).  The parties agree that
this Agreement does not include or otherwise address the rights and obligations
of the parties under the Business Management Agreement and that the Business
Management Agreement provides for its own separate rights and obligations of the
parties thereto, including without limitation separate compensation payable by
the Company to Managing Agent thereunder for services to be provided by the
Managing Agent pursuant to the Business Management Agreement.

 

[Signature Page To Follow]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Property Management Agreement as a sealed instrument as of the date above first
written.

 

 

 

MANAGING AGENT:

 

 

 

 

 

THE RMR GROUP LLC

 

 

 

 

 

By:

/s/ Matthew P. Jordan

 

 

Name:

Matthew P. Jordan

 

 

Title:

Executive Vice President,

 

 

 

Chief Financial Officer and Treasurer

 

 

 

 

 

OWNERS:

 

 

 

 

 

INDUSTRIAL LOGISTICS
PROPERTIES TRUST,

 

on its own behalf and on behalf of its
subsidiaries

 

 

 

 

 

By:

/s/ Richard W. Siedel, Jr.

 

 

Name: Richard W. Siedel, Jr.

 

 

Title: Chief Financial Officer and Treasurer

 

 

SOLELY IN RESPECT OF

 

SECTION 21, PARENT:

 

 

 

 

 

 

THE RMR GROUP INC.

 

 

 

 

 

By:

/s/ Adam D. Portnoy

 

 

Name: Adam D. Portnoy

 

 

Title: President and Chief Executive Officer

 

[Signature Page to Property Management Agreement]

 

--------------------------------------------------------------------------------

 


 

Exhibit A

 

Definitions

 

The following definitions shall be applied to the terms used in the Agreement
for all purposes, unless otherwise clearly indicated to the contrary.  All
capitalized terms used in this Exhibit A but not defined in this Exhibit A shall
have the respective meanings given to those terms in the Agreement.  Unless
otherwise noted, all section references in this Exhibit A refer to sections in
the Agreement.

 

(1)           “Affiliate” shall mean, with respect to any Person, any other
Person that directly or indirectly, through one or more intermediaries,
Controls, is Controlled by, or is under common Control with, the first Person.

 

(2)           “Cause” shall mean: (i) Managing Agent engages in any act that
constitutes bad faith, fraud, willful misconduct or gross negligence in the
performance of its obligations under this Agreement; (ii) a default by Managing
Agent in the performance or observance of any material term, condition or
covenant contained in this Agreement to be performed by Managing Agent, the
consequence of which is a Material Adverse Effect; (iii) Managing Agent is
convicted of a felony; (iv) any executive officer or senior manager of Managing
Agent is convicted of a felony or other crime, whether or not a felony,
involving his or her duties as an employee of Managing Agent and who is not
promptly discharged and any actual loss suffered by the Company as a result of
such felony or crime is not promptly reimbursed; (v) any involuntary proceeding
is commenced against Managing Agent seeking liquidation, reorganization or other
relief with respect to Managing Agent or its debts under bankruptcy, insolvency
or similar law and such proceeding is not dismissed in one hundred twenty (120)
days; or (vi) Managing Agent authorizes the commencement of a voluntary
proceeding seeking liquidation, reorganization or other relief with respect to
Managing Agent or its debts under bankruptcy, insolvency or similar law or the
appointment of a trustee, receiver, liquidator, custodian or similar official of
Managing Agent or any substantial part of its property.

 

(3)           “Charitable Organization” shall mean an organization that is
described in section 501(c)(3) of the Code (or any corresponding provision of a
future United States Internal Revenue law) which is exempt from income taxation
under section 501(a) thereof.

 

(4)           “Continuing Parent Directors” shall mean, as of any date of
determination, any member of the Board of Directors of Parent, who was (i) a
member of the Board of Directors of Parent as of the date of this Agreement or
(ii) nominated for election or elected to the Board of Directors of Parent by,
or whose election to the Board of Directors of Parent was made or approved by,
(x) the affirmative vote of a majority of Continuing Parent Directors who were
members of the Board of Directors of Parent at the time of such nomination or
election (and not including a director whose initial assumption of office is in
connection with an actual or threatened contested solicitation, including,
without limitation, a consent or proxy solicitation, relating to the election of
directors of Parent or an unsolicited tender offer or exchange offer for
Parent’s voting securities) or (y) so long as Parent is Controlled by one or
both Founders, by one or both Founders.

 

A-1

--------------------------------------------------------------------------------


 

(5)           “Control” of an entity, shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such entity, whether through ownership of voting securities, by
contract or otherwise and the participles “Controls” and “Controlled” have
parallel meanings.

 

(6)           “Covered Termination” shall mean a Termination for Convenience, a
Termination for Performance or a termination by Managing Agent pursuant to
Section 7(b).

 

(7)           “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations thereunder.

 

(8)           “Founder” shall mean each of Barry M. Portnoy and Adam D. Portnoy.

 

(9)           “Good Reason” shall mean: (i) a default by the Company in the
performance or observance of any material term, condition or covenant contained
in this Agreement to be performed by the Company, the consequence of which was
materially adverse to Managing Agent and which did not result from and was not
attributable to any action, or failure to act, of Managing Agent, and such
default shall continue for a period of sixty (60) days (or ninety (90) days if
the Company takes steps to cure such default within thirty (30) days of written
notice to the Company) after written notice thereof by Managing Agent specifying
such default and requesting that the same be remedied in such sixty (60) day
period; (ii) the Company materially reduces the duties and responsibilities
historically performed by Managing Agent or materially reduces the scope of the
authority of Managing Agent as historically exercised by Managing Agent under
this Agreement, including, without limitation, the Company appoints or engages a
Person or personnel to perform material services historically provided by
Managing Agent or its personnel; or (iii) the consummation of any direct or
indirect sale, lease, transfer, conveyance or other disposition, in one or a
series of related transactions, of all or substantially all of the assets of the
Company (including securities of the Company’s subsidiaries) on a consolidated
basis, other than a sale, lease, transfer, conveyance or other disposition to a
subsidiary of the Company Controlled by the Company, an RMR Managed Company or
another entity to which Managing Agent has agreed to provide management
services.

 

(10)         “Immediate Family Member” as used to indicate a relationship with
any individual, shall mean (x) any child, stepchild, parent, stepparent, spouse,
sibling, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law, and any other individual (other than a tenant
or employee), which individual is sharing the household of that individual or
(y) a trust, the beneficiaries of which are the individual and/or any Immediate
Family Member of such individual.

 

(11)         “Law” shall mean any law, statute, ordinance, rule, regulation,
directive, code or order enacted, issued, promulgated, enforced or entered by
any governmental entity.

 

(12)         “Managing Agent Change of Control” shall be deemed to have occurred
upon any of the following events:

 

(i)            any “person” or “group”(as such terms are used in Sections
13(d) of the Exchange Act), other than a Permitted Managing Agent Transferee or
a Person to whom Managing Agent would be permitted to assign this Agreement
pursuant to Section 24 of

 

A-2

--------------------------------------------------------------------------------


 

this Agreement, becomes the “beneficial owner” (as defined in Rule 13d-3 and
Rule 13d-5 promulgated under the Exchange Act, except that any person shall be
deemed to beneficially own securities such person has a right to acquire whether
such right is exercisable immediately or only after the passage of time),
directly or indirectly, of fifty percent (50%) or more of the then outstanding
voting power of the voting securities of Managing Agent and/or Parent, as
applicable;

 

(ii)           the consummation of any direct or indirect sale, lease, transfer,
conveyance or other disposition, in one or a series of related transactions, of
all or substantially all of the assets of Managing Agent (including securities
of Managing Agent’s subsidiaries) on a consolidated basis, except the transfer
of outstanding voting power of the voting securities of Managing Agent or Parent
to a Permitted Managing Agent Transferee or if the transaction constitutes a
permissible assignment under Section 9 of this Agreement; or

 

(iii)          at any time, the Continuing Parent Directors cease for any reason
to constitute the majority of the Board of Directors of Parent;

 

provided, however, that if Managing Agent is no longer a subsidiary of Parent as
a result of a transaction not constituting a Managing Agent Change of Control,
then a Managing Agent Change of Control shall be deemed to have occurred upon
any of the foregoing events that affect Managing Agent only (and no Managing
Agent Change of Control shall be deemed to have occurred if such event affects
Parent).

 

(13)         “Material Adverse Effect” shall mean any fact, circumstance, event,
change, effect or occurrence that, individually or in the aggregate with all
other facts, circumstances, events, changes, effects and occurrences, has had a
material adverse effect on the business, results of operations or financial
condition of the Company and its subsidiaries, taken as a whole, but will not
include facts, circumstances, events, changes, effects or occurrences to the
extent attributable to: (i) any changes in general United States or global
economic conditions; (ii) any changes in conditions generally affecting any of
the industry(ies) in which the Company and its subsidiaries operate; (iii) any
Performance Reason or any decline in the market price, credit rating or trading
volume of the Company’s securities (it being understood that the facts or
occurrences giving rise to or contributing to such Performance Reason or decline
may be taken into account in determining whether there has been a Material
Adverse Effect); (iv) regulatory, legislative or political conditions or
securities, credit, financial or other capital markets conditions, in each case
in the United States or any foreign jurisdiction; (v) any failure by the Company
to meet any internal or published projections, forecasts, estimates or
predictions in respect of revenues, earnings or other financial or operating
metrics for any period (it being understood that the facts or occurrences giving
rise to or contributing to such failure may be taken into account in determining
whether there has been a Material Adverse Effect); (vi) any actions that were
not recommended by Managing Agent that are approved by the Independent Trustees,
as defined in the Company’s Bylaws, as in effect from time to time, or the
consequences thereof; (vii) any change in applicable Law or United States
generally accepted accounting principles (or authoritative interpretations
thereof); (viii) geopolitical conditions, the outbreak or escalation of
hostilities, any acts of war, sabotage or terrorism; or (ix) any hurricane,
tornado, flood, earthquake or other natural disaster.

 

A-3

--------------------------------------------------------------------------------


 

(14)           “Monthly Future Fee” shall mean (i) the sum of the total Fee and
the total Construction Supervision Fee earned by Managing Agent under this
Agreement for the twelve (12)-month period immediately preceding the effective
date of a Covered Termination, divided by (ii) twelve (12), and rounded upward
to the nearest whole number.

 

If there is a Covered Termination following a merger between the Company and
another real estate investment trust to which Managing Agent is providing
property management services (an “RMR Managed Company”), the Monthly Future Fee
shall be calculated by reference to (i) the aggregate of the total Fee paid by
the Company to Managing Agent and the total similar fee payable by the other RMR
Managed Company to Managing Agent for the applicable period plus (ii) the
aggregate of the total Construction Supervision Fee payable by the Company to
Managing Agent and the total construction supervision fee payable by the other
RMR Managed Company to Managing Agent for the applicable period, in each case
for the period specified above.

 

If there is a Covered Termination following the spin-off of a subsidiary of the
Company (by sale in whole or part to the public or distribution to the Company’s
shareholders) to which the Company contributed Properties (the “Contributed
Properties”) and which was an RMR Managed Company both at the time of the
spin-off and on the date of the Covered Termination, in determining the Monthly
Future Fee, if any portion of the period with respect to which the Monthly
Future Fee is calculated is prior to the spin-off, the monthly installments of
the Fee shall be reduced to the extent they are based upon the gross collected
rents of the Contributed Properties for such period and the monthly installments
of the Construction Supervision Fees shall be reduced to the extent they are
based upon the construction renovation or repair activities at the Contributed
Properties for such period.

 

(15)         “Parent” shall mean The RMR Group Inc., a Maryland corporation.

 

(16)         “Performance Reason” shall mean, for any period of three
(3) consecutive calendar years, beginning with the three (3) year period ending
December 31, 2021: (i) for each calendar year in such period, the TSR of the
Company is less than (A) the percentage total shareholder return of the SNL
Index (as defined in the Business Management Agreement) for the year, minus
(B) five percent (5%) (for illustrative purposes and the avoidance of doubt, if
the percentage total shareholder return of the SNL Index for a year is positive
fifteen percent (15%), the TSR for the year must be less than ten percent (10%)
in the same year to count as one of the three (3) consecutive years that may be
included within a Performance Reason), and (ii) for each calendar year in such
period, the TSR of the Company is less than the TSR (determined for each company
separately) of sixty-six percent (66%) of the member companies in the SNL Index
(for illustrative purposes and the avoidance of doubt, if there are ninety (90)
member companies in the SNL Index, the Company’s TSR for a year must be less
than the TSR of sixty (60) member companies in the SNL Index). For purposes of
the calculation of TSR and percentage total shareholder return of the SNL Index
in clauses (i) and (ii) of the preceding sentence, each such calendar year shall
be treated as a measurement period (a “Measurement Period”).

 

(17)         “Permitted Managing Agent Transferee” shall mean: (A) Parent or any
of its Controlled subsidiaries; (B) any employee benefit plan of Managing Agent,
Parent or any of

 

A-4

--------------------------------------------------------------------------------


 

their respective Controlled subsidiaries; (C) any Founder or any of a Founder’s
lineal descendants; (D) any Immediate Family Member of a Founder or any of an
Immediate Family Member’s lineal descendants; (E) any Qualifying Employee, any
Immediate Family Member of a Qualifying Employee or any of the Qualifying
Employee’s or Immediate Family Member’s lineal descendants, (F) a Person
described in clause (C), (D) or (E) to whom securities are transferred by will
or pursuant to the laws of descent and distribution by a Person described in
clause (C), (D) or (E) of this definition; (G) any entity Controlled by any
Person or Persons described in clause (B), (C), (D), (E) or (F) of this
definition; (H) a Charitable Organization Controlled by any Person or Persons
described in clause (C), (D), (E) or (F) of this definition; (I) an entity
owned, directly or indirectly, by shareholders (or equivalent) of Managing Agent
or Parent in substantially the same proportions as their ownership of Managing
Agent or Parent, as applicable, immediately prior to the acquisition of
beneficial ownership; (J) any Person approved by the Company in writing; or
(K) an underwriter temporarily holding securities of Managing Agent or Parent,
as applicable, pursuant to an offering of such securities; provided, however,
that “lineal descendants” shall not include Persons adopted after attaining the
age of eighteen (18) years and any such adopted Person’s descendants, and
further provided that any subsidiary described in clause (A) or (B), any entity
described in clause (G) and Charitable Organization described in clause (H),
shall only be a Permitted Managing Agent Transferee so long as it remains
Controlled as provided in clause (A), (B), (G) or (H).

 

(18)         “Person” shall mean an individual or any corporation, partnership,
limited liability company, trust, unincorporated organization, association,
joint venture or any other organization or entity, whether or not a legal
entity.

 

(19)         “Qualifying Employee” shall mean any employee of Managing Agent or
Parent or any of their respective subsidiaries who is and has been an employee
of Managing Agent or Parent or any of their respective subsidiaries for at least
thirty-six (36) months.

 

(20)         “Remaining Term” shall mean the remaining period in the term of
this Agreement had the Agreement not been terminated (rounded to nearest month),
up to a maximum of twenty (20) years.

 

(21)         “Treasury Rate” shall mean, for the calculation of the present
value of a Monthly Future Fee, the arithmetic mean of the yields under the
heading “Week Ending” published in the most recent Federal Reserve Statistical
Release H.15 under the caption “Treasury Constant Maturities” for the maturity
corresponding to the date that is the thirtieth (30th) day after the end of the
month for which the Monthly Future Fee is assumed to be payable.  If no maturity
exactly corresponds to such maturity, yields for the two published maturities
most closely corresponding to such period shall be calculated pursuant to the
immediately preceding sentence and the Treasury Rate shall be interpolated or
extrapolated from such yields on a straight-line basis, rounding in each of such
relevant periods to the nearest month.  For purposes of calculating the
applicable Treasury Rates, the most recent Federal Reserve Statistical Release
H.15 (or any successor publication which is published weekly by the Federal
Reserve System and which establishes yields on actively traded United States
government securities adjusted to constant maturities) published prior to the
required date of payment of the Termination Fee will be used.  If such
statistical release is not published at the time of any determination under this
Agreement,

 

A-5

--------------------------------------------------------------------------------


 

then any publicly available source of similar market data which shall be
selected by Managing Agent, will be used.

 

(22)         “TSR” of a company shall be determined by (i) subtracting, for the
relevant Measurement Period, (A) the closing price of the common shares of the
company on the principal national securities exchange (as defined in the
Exchange Act) on which the shares are traded, on the last trading day
immediately prior to the beginning of the Measurement Period (the “Initial
Price” ) from (B) the sum of the average closing price of the common shares on
the ten (10) consecutive trading days having the highest average closing prices
during the final thirty (30) trading days of the Measurement Period, plus the
aggregate amount of dividends declared in respect of a common share during the
Measurement Period, and (ii) dividing the result by the Initial Price.

 

A-6

--------------------------------------------------------------------------------